UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBERT BARBERA,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 8417 (JGK) (SLC)

                                                                            ORDER
TESSA HILTON and 1 MODEL MANAGEMENT, LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the parties’ notice of settlement (ECF No. 22), the settlement conference

scheduled for today, January 28, 2020 at 10:00 am is canceled.


Dated:             New York, New York
                   January 28, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
